DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoffel et al. (US Patent No. 3,172,191).
Schoffel et al. discloses a method for cutting a groove of a predetermined groove width in a work piece in the disclosure of a cutoff or grooving tool in Figures 1, 2 and 4.  The method includes the steps of: providing a metallic work piece (6) having a peripheral surface (Figs. 1, 2, 5, showing workpiece in a lathe); providing a grooving tool (1) including a blade portion (2) having a constant or substantially constant blade width (S; Figs. 4, 6), the blade portion (2) being a singular body (Fig. 5), and an insert (8) having a maximum insert width defined by a main cutting edge (8a); selecting the insert width to be greater than the blade width (Figs. 4, 6); connecting the grooving tool to a machine interface (lower portion of lathe providing a base for features 22, 23) of a machine tool (lathe illustrated in Figs. 1, 2); rotating the work piece about a rotational axis thereof in a rotational direction (Figs. 1, 2 and inherent in turning operations); and cutting a groove (Col. 1, Lines 10-19) in the work piece (6) by moving the tool in a feed direction (Figs. 1, 2) towards the rotational axis of the work piece such that the groove width is equal to or substantially equal to the insert width (Col. 1, Lines 10-19 and inherent to grooving operations because the cutting edge defines the width of the groove via material removal by said cutting edge) and such that a tangential cutting force is directed towards or substantially towards the machine interface (as illustrated in Figure 1, the grooving/cutoff tool is arranged such that a force tangential to at least the cutting edge would be directed in the direction back towards the machine interface (base of lathe connecting features 22, 23) or in Figure 3, the force would be directed to the interface of the feature 22 of the interface)).  The step of arranging the grooving tool such that the blade portion (2) is more elongated in a first direction parallel to the tangential cutting force than in a second direction, where the second direction is perpendicular to the tangential cutting force and perpendicular to the rotational axis is illustrated in the Figures 1-3, 5 and 7.  The grooving tool such that the grooving tool includes a tool block (3); arranging the tool block such that the tool block includes a coupling portion (22) arranged to be connected to a machine interface (23); and the grooving tool is arranged such that the blade portion is linearly slideable in the tool block in an un-clamped state along the first direction (Figs. 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 5-8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA).
(Claim 1) Maier suggests a method for cutting a groove of a predetermined groove width in a work piece in the disclosure of a cutoff or grooving tool in Figure 9.  The method includes the steps of: providing a metallic work piece (4) having a peripheral surface (Figs. 4-6, showing workpiece in chuck of a lathe); providing a grooving tool (Fig. 9) including a blade portion (24) having a constant or substantially constant blade width, the blade portion (24) being a singular body (Fig. 9), and an insert (21) having a maximum insert width defined by a main cutting edge (22); selecting the insert width to be greater than the blade width (inherent, otherwise blade portion would interfere/collide with workpiece and cause damage to both blade portion and workpiece); connecting the grooving tool to a machine interface (13, 26) of a machine tool (lathe illustrated in Figs. 4-6); rotating the work piece about a rotational axis thereof in a rotational direction (inherent in turning operations); and cutting a groove (Col. 7, Lines 26-27) in the work piece (4) by moving the tool in a feed direction (along the X-axis) towards the rotational axis of the work piece such that the groove width is equal to or substantially equal to the insert width (inherent to grooving operations because the cutting edge defines the width of the groove via material removal by said cutting edge) and such that a tangential cutting force is directed towards or substantially towards the machine interface (as illustrated in Figures 6 and 9, the grooving/cutoff tool is arranged such that a force tangential to at least the cutting edge would be directed in the direction back towards the machine interface (26)).  The step of arranging the grooving tool such that the blade portion (24) is more elongated in a first direction parallel to the tangential cutting force than in a second direction, where the second direction is perpendicular to the tangential cutting force and perpendicular to the rotational axis is illustrated in the annotated Figure 9 below.  While providing the tool as claimed in the method suggests the inherent use of grooving during a cutoff operation, the reference does not explicitly disclose the grooving method being performed.

    PNG
    media_image1.png
    447
    851
    media_image1.png
    Greyscale

The AAPA discloses feeding a blade portion (2) of a grooving tool (1) into a rotating workpiece (18, 31, 24) having a rotational axis (A).  The grooving tool cuts a groove into the workpiece (Figs. 1-4; Written Description at pages 12-13).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by the AAPA in order to form a groove in or cut off a part of a workpiece.
The modified method of Maier includes the steps of selecting the grooving tool such that the grooving tool includes a tool block (19), and arranging the tool block such that the tool block includes a coupling portion (25) arranged to be connected to a machine interface (13, 26).  While the blade seat likely has enough play that the blade portion may be slid in the first direction at least a little bit when the screws are not installed, the grooving tool is arranged such that the blade portion is linearly slideable in the tool block in an un-clamped state along the first direction by merely removing the screws and sliding the blade portion in the second direction for the blade portion to clear the upper guide nub of the tool block.
(Claim 2) Maier discloses a tool for cutting off (Col. 7, Lines 26-27).  It is inherent that in the cutting off operation done on a lathe that the cutting edge intersect the rotational axis of the workpiece.  It is worth noting that the grooving operation is not really grooving at the point of cutoff as no groove is left over.
(Claim 5) Maier discloses an insert (21) with a top surface and an opposite bottom surface, a front surface and an opposite rear surface, a first side surface and an opposite second side surface (see annotated Fig. 9 below).  The method includes positioning the insert (21) such that the front surface is facing the feed direction (X-axis direction in Fig. 6) and such that the bottom surface is facing the machine interface (26; Fig. 6); arranging the insert (21) such that the main cutting edge (22) is formed along an intersection between the front surface and the top surface (annotated Fig. 9 below); and selecting the insert (21) such that a distance between the front surface and the rear surface is less than a distance from the peripheral surface of the work piece to the rotational axis (Fig. 6).  see also (AAPA Fig. 4).

    PNG
    media_image2.png
    335
    872
    media_image2.png
    Greyscale

(Claim 6) The modified method of Maier discloses an insert for cutting off that is less than the radius of the workpiece.  As such, the insert would be entirely within the groove during the grooving/cutting off operation.  see (Maier Fig. 6; AAPA Fig. 4).
(Claim 7) The method includes moving the grooving tool (along the X-axis direction in Fig. 6) such that a second mid-plane (plane parallel to directional arrow 12 in Fig. 9) of the blade portion moves closer to the rotational axis of the workpiece (4).  The second mid-plane of the blade portion is substantially equidistant between opposite third and fourth surfaces (surface of blade portion under the front of insert and the opposing surface).
(Claim 8) The modified method of Maier includes the step of arranging the grooving tool such that the main cutting edge (22) is substantially parallel to the rotational axis (Figs. 6, 9).
(Claims 10 and 14) The modified method of Maier includes the steps of selecting the grooving tool such that the blade portion includes opposite first and second surfaces (annotated Fig. 9 below), wherein the blade width is defined as a shortest distance between the first and second surfaces; opposite third and fourth surfaces (annotated Fig. 9 below); a fifth surface and an opposite blade portion end (annotated Fig. 9 below), wherein the blade width is substantially constant from the fifth surface up to the blade portion end (annotated Fig. 9 below); and an insert seat separating the third surface and the fifth surface (annotated Fig. 9 below); selecting the grooving tool such that the insert (21) comprises a rake face (on top surface), and a main clearance surface (on front surface); positioning the insert (21) in the insert seat such that the main clearance surface and the third surface are facing the same direction (annotated Fig. 9 below); an   d arranging the blade portion (24) such that a shortest distance from the fifth surface to the opposite blade portion end is greater than a shortest distance from the third surface to the fourth surface (annotated Fig. 9 below).

    PNG
    media_image3.png
    589
    851
    media_image3.png
    Greyscale

(Claim 11) The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected to a machine interface (13, 26); and connecting the coupling portion to a machine interface of a machine tool (Fig. 6).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Wertheim (US Patent No. 5,775,854).
(Claim 3) While the movement of the main cutting edge towards the rotational axis along a straight path is inherent to grooving and cutoff operations, the modified method in the Maier reference does not explicitly disclose the straight path.
Wertheim discloses a grooving or cutoff operation with movement of the main cutting edge towards the rotational axis along a straight path (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
(Claim 4) It is also inherent that the width of the cutting edge defines the width of the groove and the walls of the groove are perpendicular to the rotational axis.  Yet, the explicit disclosure is easily found within the prior art.  Wertheim discloses the width of the cutting edge defining the width of the groove and the walls of the groove being perpendicular to the rotational axis (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Hyatt et al. (US Patent No. 7,416,372 B2).
The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected to a machine interface (13, 26); and connecting the coupling portion to a machine interface of a machine tool that is a lathe (Fig. 6).  Maier does not explicitly disclose a computer numerical control (“CNC”) lathe.
Hyatt et al. discloses a CNC lathe (Col. 3, Lines 16-17).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with a lathe actuated by CNC as disclosed by Hyatt et al. in order to provide automated control to the cutting operations.
ALTERNATIVE REJECTION: Claims 1, 2, 5-8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) and Zinner (US Patent No. 5,031,492).
(Claim 1) Maier suggests a method for cutting a groove of a predetermined groove width in a work piece in the disclosure of a cutoff or grooving tool in Figure 9.  The method includes the steps of: providing a metallic work piece (4) having a peripheral surface (Figs. 4-6, showing workpiece in chuck of a lathe); providing a grooving tool (Fig. 9) including a blade portion (24) having a constant or substantially constant blade width, the blade portion (24) being a singular body (Fig. 9), and an insert (21) having a maximum insert width defined by a main cutting edge (22); selecting the insert width to be greater than the blade width (inherent, otherwise blade portion would interfere/collide with workpiece and cause damage to both blade portion and workpiece); connecting the grooving tool to a machine interface (13, 26) of a machine tool (lathe illustrated in Figs. 4-6); rotating the work piece about a rotational axis thereof in a rotational direction (inherent in turning operations); and cutting a groove (Col. 7, Lines 26-27) in the work piece (4) by moving the tool in a feed direction (along the X-axis) towards the rotational axis of the work piece such that the groove width is equal to or substantially equal to the insert width (inherent to grooving operations because the cutting edge defines the width of the groove via material removal by said cutting edge) and such that a tangential cutting force is directed towards or substantially towards the machine interface (as illustrated in Figures 6 and 9, the grooving/cutoff tool is arranged such that a force tangential to at least the cutting edge would be directed in the direction back towards the machine interface (26)).  The step of arranging the grooving tool such that the blade portion (24) is more elongated in a first direction parallel to the tangential cutting force than in a second direction, where the second direction is perpendicular to the tangential cutting force and perpendicular to the rotational axis is illustrated in the annotated Figure 9 below.  While providing the tool as claimed in the method suggests the inherent use of grooving during a cutoff operation, the reference does not explicitly disclose the grooving method being performed.

    PNG
    media_image1.png
    447
    851
    media_image1.png
    Greyscale

The AAPA discloses feeding a blade portion (2) of a grooving tool (1) into a rotating workpiece (18, 31, 24) having a rotational axis (A).  The grooving tool cuts a groove into the workpiece (Figs. 1-4; Written Description at pages 12-13).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by the AAPA in order to form a groove in or cut off a part of a workpiece.
The modified method of Maier includes the steps of selecting the grooving tool such that the grooving tool includes a tool block (19) and arranging the tool block such that the tool block includes a coupling portion (25) arranged to be connected to a machine interface (13, 26).  While the blade seat likely has enough play that the blade portion may be slid in the first direction at least a little bit when the screws are not installed, the grooving tool is not explicitly disclosed as being arranged such that the blade portion is linearly slideable in the tool block in an un-clamped state along the first direction between the guide walls of the tool block.
Zinner discloses an arrangement (3) for clamping a blade portion that permits the blade portion to be linearly slideable in the tool block in an un-clamped state along a first direction (Figs. 1, 2).  That is, when the bolts are loosened, the blade portion is capable of moving along the slot in the first direction.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to modify the method disclosed in Maier with the arrangement for clamping that permits the blade portion to slide when the bolts are loosened as suggested by Zinner in order to provide adjustment flexibility of the blade portion.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: use of a known technique to improve similar devices in the same way; and applying a known technique to a known device ready for improvement to yield predictable results).
(Claim 2) Maier discloses a tool for cutting off (Col. 7, Lines 26-27).  It is inherent that in the cutting off operation done on a lathe that the cutting edge intersect the rotational axis of the workpiece.  It is worth noting that the grooving operation is not really grooving at the point of cutoff as no groove is left over.
(Claim 5) Maier discloses an insert (21) with a top surface and an opposite bottom surface, a front surface and an opposite rear surface, a first side surface and an opposite second side surface (see annotated Fig. 9 below).  The method includes positioning the insert (21) such that the front surface is facing the feed direction (X-axis direction in Fig. 6) and such that the bottom surface is facing the machine interface (26; Fig. 6); arranging the insert (21) such that the main cutting edge (22) is formed along an intersection between the front surface and the top surface (annotated Fig. 9 below); and selecting the insert (21) such that a distance between the front surface and the rear surface is less than a distance from the peripheral surface of the work piece to the rotational axis (Fig. 6).  see also (AAPA Fig. 4).

    PNG
    media_image2.png
    335
    872
    media_image2.png
    Greyscale

(Claim 6) The modified method of Maier discloses an insert for cutting off that is less than the radius of the workpiece.  As such, the insert would be entirely within the groove during the grooving/cutting off operation.  see (Maier Fig. 6; AAPA Fig. 4).
(Claim 7) The method includes moving the grooving tool (along the X-axis direction in Fig. 6) such that a second mid-plane (plane parallel to directional arrow 12 in Fig. 9) of the blade portion moves closer to the rotational axis of the workpiece (4).  The second mid-plane of the blade portion is substantially equidistant between opposite third and fourth surfaces (surface of blade portion under the front of insert and the opposing surface).
(Claim 8) The modified method of Maier includes the step of arranging the grooving tool such that the main cutting edge (22) is substantially parallel to the rotational axis (Figs. 6, 9).
(Claims 10 and 14) The modified method of Maier includes the steps of selecting the grooving tool such that the blade portion includes opposite first and second surfaces (annotated Fig. 9 below), wherein the blade width is defined as a shortest distance between the first and second surfaces; opposite third and fourth surfaces (annotated Fig. 9 below); a fifth surface and an opposite blade portion end (annotated Fig. 9 below), wherein the blade width is substantially constant from the fifth surface up to the blade portion end (annotated Fig. 9 below); and an insert seat separating the third surface and the fifth surface (annotated Fig. 9 below); selecting the grooving tool such that the insert (21) comprises a rake face (on top surface), and a main clearance surface (on front surface); positioning the insert (21) in the insert seat such that the main clearance surface and the third surface are facing the same direction (annotated Fig. 9 below); an   d arranging the blade portion (24) such that a shortest distance from the fifth surface to the opposite blade portion end is greater than a shortest distance from the third surface to the fourth surface (annotated Fig. 9 below).

    PNG
    media_image3.png
    589
    851
    media_image3.png
    Greyscale

(Claim 11) The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected to a machine interface (13, 26); and connecting the coupling portion to a machine interface of a machine tool (Fig. 6).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) and Zinner (US Patent No. 5,031,492) further in view of Wertheim (US Patent No. 5,775,854).
(Claim 3) While the movement of the main cutting edge towards the rotational axis along a straight path is inherent to grooving and cutoff operations, the modified method in the Maier reference does not explicitly disclose the straight path.
Wertheim discloses a grooving or cutoff operation with movement of the main cutting edge towards the rotational axis along a straight path (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
(Claim 4) It is also inherent that the width of the cutting edge defines the width of the groove and the walls of the groove are perpendicular to the rotational axis.  Yet, the explicit disclosure is easily found within the prior art.  Wertheim discloses the width of the cutting edge defining the width of the groove and the walls of the groove being perpendicular to the rotational axis (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) and Zinner (US Patent No. 5,031,492) further in view of Hyatt et al. (US Patent No. 7,416,372 B2).
The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected to a machine interface (13, 26); and connecting the coupling portion to a machine interface of a machine tool that is a lathe (Fig. 6).  Maier does not explicitly disclose a computer numerical control (“CNC”) lathe.
Hyatt et al. discloses a CNC lathe (Col. 3, Lines 16-17).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with a lathe actuated by CNC as disclosed by Hyatt et al. in order to provide automated control to the cutting operations.
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.  Relative to the Schoffel reference, Applicant claims that the reference does not disclose a tangential force directed towards the machine interface.  Applicant argues that the Maier reference fails to disclose or fairly suggest a singular blade portion and “arranging the grooving tool such that the blade portion is more elongated in a first direction parallel to the tangential cutting force than in a second direction, the second direction being perpendicular to the tangential cutting force and perpendicular to the rotational axis,” as recited in amended claim 1.  In support of this argument, Applicant states that the Maier does not meet the limitation because it is not concerned with vibration dampening. Additionally, Applicant contends that the blade portion is more elongated in a direction perpendicular to the tangential cutting force than in a direction parallel thereto.  Applicant also contends that the Maier reference alone, or modified by the Zinner reference, fails to disclose a blade portion capable of sliding in the tool block when in the un-clamped condition.  Examiner disagrees.
The Schoffel reference discloses a cutting force that is directed at least substantially towards the machine interface.  It also worth noting that the tangential cutting force is not defined with any particularity in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).  The lack of description combined with the broad nature of what may constitute ‘substantially towards’ in view of the disclosure in Schoffel provides the basis for the rejection.
Turning to the Maier reference, the prior art need not be concerned with an unclaimed feature such as vibration reduction (although vibration is a known issue in the art).  Applicant annotates a blade portion not relied upon in the above Rejection.  Illustrated on Page 5 above is the blade portion relied upon and how it was interpreted to meet the claimed elongation limitations.  Neither the surfaces in which the measurements are taken are not recited, nor the recitation of a maximum length/distance of the blade holder in a given direction.  Thus, the prior art of record reads upon the claimed invention.
Furthermore, the Maier reference alone, and in combination with the Zinner reference, reads upon the new limitations now in claim 1.  The blade seat orientation in the tool block does not need to be modified to meet the limitation.  In an un-clamped position, the blade portion is slideable in the tool block.  Applicant will need to be more specific to obviate the prior art rejection employed in this Action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See, e.g., Hecht (US Patent No. 8,021,084 B2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN RUFO/Primary Examiner, Art Unit 3722